Citation Nr: 1022938	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-33 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased evaluation for right inguinal 
hernia repair, currently evaluated as noncompensably 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel






INTRODUCTION

The appellant served on active duty from April 1958 to May 
1968.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2008 rating decision of the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO).

The appellant suggests that there is clear and unmistakable 
error in prior rating decisions that assigned a 
noncompensable evaluation for right hernia repair.  The 
matter has been raised, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ) in the first 
instance.  Therefore, the Board does not have jurisdiction 
over the matter, and it is referred to the AOJ for 
appropriate action.  

The Board observes that, after issuance of a Statement of the 
Case (SOC) dated October 2008, VA obtained another VA hernia 
examination for the purpose of determining whether a separate 
rating was warranted for scar associated with service-
connected hernia repair.  In a January 2009 rating decision, 
the RO denied the appellant a separate rating for scar based 
on report of VA examination dated December 2008.  A 
Supplemental SOC (SSOC) was not prepared with regard to the 
claim for increase for hernia repair.  Having reviewed the 
evidence-report of VA examination dated December 2008-the 
Board finds that remand for the RO to issue an SSOC is not 
warranted because the content of the December 2008 report of 
VA examination is duplicative of the June 2008 report of VA 
examination.  In the absence of any material changes in, or 
additions to, the information included in the SOC, remand for 
issuance of an SSOC would serve no useful purpose and is not 
required.  See 38 C.F.R. § 19.31.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDING OF FACT

The appellant's residuals of right inguinal hernia are not 
productive of active inguinal hernia symptomatology or other 
symptomatology attributed to hernia repair.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of 
right inguinal hernia repair have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.31, 4.114 Diagnostic Code 7338 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must inform the 
claimant of any information and evidence not of record that 
(1) is necessary to substantiate the claim, including degree 
of disability and effective date of disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); (2) VA 
will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b).  Notice must be provided 
at the time that VA receives a completed or substantially 
complete application for VA-administered benefits.  Pelegrini 
at 119 (2004).  This timing requirement applies equally to 
the initial-disability-rating and effective-date elements of 
a service connection claim.  Dingess/Hartman, supra.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, VA received a claim for increase in March 2008.  
Thereafter, VA sent the appellant a VCAA letter dated March 
2008.  The VCAA letter notified the appellant that to 
substantiate his claim for increase the evidence submitted 
may show the effect that the worsening of his condition has 
on his employment and daily life, and that the disability 
rating would be assigned in accordance with the applicable 
diagnostic code based on the nature of the symptoms of the 
condition, the severity and duration, and their impact upon 
employment and daily life.  However, the appellant was not 
provided with the scheduler criteria for rating hernia at 
this time.  In separate letter dated August 2008, VA provided 
the appellant with the scheduler criteria specific to rating 
hernia.

While the appellant received inadequate preadjudicatory 
notice, the Board finds that there is no prejudice to the 
appellant because the record reflects that he was provided 
with a meaningful opportunity to participate in the 
adjudication of this claim such that the notice error did not 
affect the essential fairness of the adjudication now on 
appeal.  Specifically, by letter dated August 2008, the 
appellant was informed that ratings were assigned with regard 
to severity from 0 to 60 percent, depending on the severity 
of the hernia disability.  The appellant was further afforded 
due process of law as VA reconsidered the claim following 
issuance of the August 2009 letter and provided the appellant 
an SOC dated in October 2008 that included the diagnostic 
code 7338, and which considered all pertinent evidence of 
record.  The Board notes that the criteria for diagnostic 
code 7338 provide ratings for hernia and that there are no 
specific medical tests or findings required to support a 
compensable evaluation.  Accordingly, the Board finds no 
prejudice to the appellant as he is able to report and 
understand the elements of the disability.  As such, the 
notice requirements of Vasquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), have limited applicability in this case.

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Private medical 
records identified by the appellant have been associated with 
the claims folder and along with VA treatment records.  VA 
afforded the appellant the opportunity to appear for a 
hearing.  VA afforded the appellant a VA examination in June 
2008.  The Board finds that the June 2008 VA examination is 
adequate as it reflects a pertinent medical history, review 
of the documented medical history, clinical findings, and a 
diagnosis.  The adequacy of this examination has not been 
challenged by either the appellant or his representative.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Claims for Increase

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
over compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (staged ratings are appropriate when the 
factual findings show distinct period where the service-
connected disability exhibits symptoms that would warrant 
different ratings.); see also Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history. 38 C.F.R. § 4.1.

The appellant is currently rated at the noncompensable 
disability level for right inguinal hernia repair.  He 
contends that a compensable evaluation is warranted because, 
historically, he had 3 hernia repair surgeries.

Diagnostic Code 7338 provides ratings for inguinal hernia.  
Small inguinal hernia, reducible, or without true hernia 
protrusion, is rated noncompensably (0 percent) disabling.  
Inguinal hernia that is not operated, but is remediable, is 
rated noncompensably (0 percent) disabling.  Postoperative 
recurrent inguinal hernia, readily reducible, well supported 
by truss or belt, is rated 10 percent disabling.  Small 
inguinal hernia, postoperative recurrent, or unoperated 
irremediable, not well supported by truss, or not readily 
reducible, is rated 30 percent disabling.  A 60 percent 
evaluation is assigned for a large postoperative and 
recurrent inguinal hernia, not well supported under ordinary 
conditions and not readily reducible, when considered 
inoperable.  A 10 percent is added for bilateral involvement, 
provided the second hernia is compensable-this means that 
the more severely disabling hernia is to be evaluated, and 10 
percent, only, added for the second hernia, if the latter is 
of compensable degree. 38 C.F.R. § 4.114.

Private medical records dated 1981 to 2006 were obtained.  
These records show that the appellant underwent right 
inguinal herniorrhaphies in 1958 and 1960, and bilateral 
inguinal herniorrhaphy in 1981.

In June 2008, a VA examination was conducted.  The appellant 
denied pain and all complaints related to hernia.  He denied 
current treatment for hernia.  He reported improvement since 
onset.  By history, right inguinal hernia had its onset in 
1958.  The appellant underwent surgical repair in 1958.  He 
again underwent surgical repair for recurrence around 1961 
and 1982.  On physical examination, no hernia protrusion was 
found and, per the examiner, there were no other significant 
findings.  The examiner identified no effects on occupational 
or daily activities.  It was noted that the appellant had 
been retired since 2005 due to macular degeneration.

VA treatment records dated June to August 2007 are silent for 
complaints or findings for hernia, or disability associated 
with past hernia repairs.

In weighing the appellant's statements, treatment records, 
and the June 2008 VA examination report, the Board concludes 
that the preponderance of the evidence is against a 
compensable evaluation for service-connected right inguinal 
hernia repair.  Because the lay and medical record is silent 
for any current inguinal hernia or residuals of past repairs, 
and the appellant denied any pain or problems associated with 
past hernia repairs, the weight of the evidence is against 
the claim. More specifically, the recent examination 
disclosed that the appellant did not have a hernia.  The 
Board acknowledges the appellant's belief that a compensable 
evaluation is warranted because he had several surgeries.  
However, the scheduler criteria for a compensable evaluation 
are not predicated on having had surgeries.  Rather, a 
compensable evaluation requires the presence of hernia.  As 
noted by the examiner, and not disputed by the appellant, the 
appellant does not have a hernia.  As no hernia is present, 
the claim must be denied and there is no basis for a staged 
rating as the disability has remained the same throughout the 
appeal period.  Absent a relative balance of the evidence, 
the evidence is not in equipoise and the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

In this case, there is no dispute between the medical and lay 
evidence.  Rather, the appellant disputes how the evidence 
should be applied.  Neither competence nor credibility is at 
issue.  The Veteran's own belief that a compensable 
evaluation should be granted because of a past history of 
hernia repair is incorrect.  When evaluating a claim for an 
increased rating, the most probative evidence consists of the 
evidence one year prior to the claim for increase and 
everything forward.  See 38 U.S.C.A. § 5110(b)(2).  The fact 
that he may have had recurrence decades previously does not 
provide a basis to award a compensable evaluation during this 
critical time frame.  At no time during this appeal period 
did the appellant have a recurrence. 

Extraschedular Consideration

In the Board's adjudication of the increased rating claim, 
consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised.  In this case, the 
appellant has not alleged that his service-connected hernia 
adversely affects his ability to obtain and maintain 
employment.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  To accord justice in an exceptional case 
where the schedular standards are found to be inadequate, the 
RO is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the appellant fit 
appropriately with the criteria found in the relevant 
Diagnostic Code for the disability at issue.  The evidence 
does not establish that the appellant has experienced 
hospitalizations or other severe or unusual impairment due to 
the service-connected hernia.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his 
disability.  The Board does not find that the schedular 
criteria have been inadequate for rating the manifestations 
of his service-connected right inguinal hernia repair 
disability.  See 38 U.S.C.A. § 1155 (Disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity).  
For these reasons, referral for extraschedular consideration 
for these disabilities is not warranted.  
ORDER

A compensable evaluation for right inguinal hernia repair is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


